346 F.2d 845
Morton O. ALPER et al., Petitioners,v.DISTRICT OF COLUMBIA, Respondent.Albert SMALL et al., Petitioners,v.DISTRICT OF COLUMBIA, Respondent.Albert SMALL et al., Petitioners,v.DISTRICT OF COLUMBIA, Respondent.David L. STERN, Petitioner,v.DISTRICT OF COLUMBIA, Respondent.Marie E. STERN, Petitioner,v.DISTRICT OF COLUMBIA, Respondent.
Nos. 18539-18543.
United States Court of Appeals District of Columbia Circuit.
Argued January 25, 1965.
Decided May 11, 1965.

Mr. Julius I. Fox, Washington, D. C., with whom Messrs. C. Richard Beyda and Irving B. Yochelson, Washington, D. C., were on the brief, for petitioners.
Mr. Henry E. Wixon, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Robert E. McCally, Asst. Corp. Counsel, were on the brief, for respondent.
Before FAHY, WASHINGTON and McGOWAN, Circuit Judges.
PER CURIAM:


1
These appeals, although not consolidated with those decided this day sub nomine Verkouteren, et al. v. District of Columbia, 120 U.S.App.D.C. ___, 346 F.2d 842 were heard on the same calendar. Although they involve the distribution in a corporate liquidation of a leasehold interest in real property as distinct from shares of stock, they present the same situation with respect to the disregard by the Tax Court of the capital gains issue presented to it by the parties upon a stipulation that such leasehold was disposed of by the appellant-stockholders, and the decision by the Tax Court to support the asserted deficiencies by a finding contrary to the stipulation. We reverse for the same reasons stated in Verkouteren, and remand for the same purpose.


2
It is so ordered.